



Exhibit 10.2




COOPER-STANDARD HOLDINGS INC.
NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT (this “Agreement”), which relates to a grant of Options made on
Grant Date (the “Grant Date”), is between Cooper-Standard Holdings Inc., a
Delaware corporation (the “Company”), and the individual whose name is set forth
on the signature page hereof (the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2017 Omnibus
Incentive Plan (the “Plan”), which is incorporated herein by reference and made
a part of this Agreement (capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Options provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.
Grant of the Options. The Company hereby grants to the Participant Options to
purchase #Granted Shares on the terms and conditions set forth in this
Agreement. The purchase price of the Shares subject to the Options shall be US
$Option Price per Share (the “Option Price”). The Options are not intended to be
treated as incentive stock options that comply with Section 422 of the Code.



2.
Vesting.

(a) Vesting While Employed.
(i) Subject to the Participant’s continued Employment with the Company or its
Affiliate through the applicable vesting date, one third of the Options shall
vest on each of the first three anniversaries of the Grant Date (each, a
“Vesting Date”).
(ii) Notwithstanding the foregoing, in the event of a Change of Control while
the Participant remains in Employment with the Company or its Affiliate, the
following will apply:
(A)    If the purchaser, successor or surviving entity (or parent thereof) in
the Change of Control (the “Survivor”) so agrees, some or all of the Options
shall be assumed, or replaced with the same type of award with similar terms and
conditions, by the Survivor in the Change of Control transaction. If applicable,
each Option that is assumed by the Survivor shall be appropriately adjusted,
immediately after such Change of Control,


1



--------------------------------------------------------------------------------




to apply to the number and class of securities which would have been issuable to
the Participant upon the consummation of such Change of Control had the Options
been exercised immediately prior to such Change of Control, and other
appropriate adjustments in the terms and conditions of the Options shall be
made. Upon termination of the Participant’s Employment (1) by the Company and
its Affiliates without Cause or (2) if the Participant is then or was at the
time of the Change in Control a Section 16 Participant, by such Section 16
Participant for Good Reason, in each case within two years after a Change of
Control, any unvested portion of the Option or replacement award shall, to the
extent outstanding, immediately become fully vested and exercisable.
(B)    To the extent the Survivor does not assume the Options or issue
replacement awards as provided in clause (A), then, immediately prior to the
date of the Change of Control, all Options shall become immediately and fully
vested, and, unless otherwise determined by the Committee, all Options shall be
cancelled on the date of the Change of Control in exchange for a cash payment
equal to the excess (if any) of the Change of Control price of the Shares
covered by the Options that are so cancelled over the exercise price of the
Options or, to the extent the Change of Control price does not exceed the
exercise price of the Options, shall be cancelled on the date of the Change of
Control without payment.
(b) Termination of Employment. Subject to the provisos in Sections 2(a)(ii), if
the Participant’s Employment with the Company and its Affiliates terminates for
any reason other than death, Disability or Retirement then the Options shall, to
the extent not then vested, be canceled by the Company without consideration,
and the vested portion of the Options shall remain exercisable for the period
set forth in Section 3(a). Upon termination of the Participant’s Employment due
to the Participant’s death or Disability, the Participant shall be deemed fully
vested as of the date of such termination in all Options subject to this
Agreement on the date of such termination. Upon termination of the Participant’s
Employment due to the Participant’s Retirement between the Grant Date and a
Vesting Date, or between Vesting Dates, a pro rata portion of the Options (in
addition to any Options that have already vested due to continued Employment
through one or more Vesting Dates) will be deemed vested as of the date of such
termination. Such pro rata portion will be equal to the product of the total
number of Options that are subject to immediate vesting on the following Vesting
Date multiplied by a fraction equal to (i) the number of days of Employment that
have elapsed since the most recent Vesting Date (or the Grant Date, if no
Vesting Dates have passed) through the date of such termination divided by (ii)
365.


3.
Exercise and Expiration of Option.



(a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the vested portion of
the Option at any time prior to, and the Option will expire upon, the earliest
to occur of:


2





--------------------------------------------------------------------------------




(i) the tenth anniversary of the Grant Date; provided, however, that (other than
as would otherwise result in the violation of Section 409A of the Code), to the
extent an Option would expire at a time when the holder of such Option is
prohibited by applicable law or by the Company’s insider trading policy from
exercising the Option (the “Closed Window Period”), then such Option shall
remain exercisable until the thirtieth (30th) day following the end of the
Closed Window Period.
(ii) the first anniversary of the date of the Participant’s termination of
Employment (A) due to death or Disability, or (B) upon or following a Change of
Control pursuant to which the provisions of Section 2(a)(ii)(A) apply;
(iii) the third anniversary of the date of the Participant’s termination of
Employment due to Retirement; and
(iv) 90 days following the date of the Participant’s termination of Employment
for any reason not described in clause (ii) or (iii) above;


(b) Method of Exercise.
(i) Subject to Section 3(a), the vested portion of an Option may be exercised in
accordance with the exercise process established by the Company; provided that
such portion may be exercised with respect to whole Shares only. At the time of
exercise, the Participant must pay the Option Price and any applicable
withholding taxes in full. The payment of the Option Price and any applicable
withholding taxes may be made at the election of the Participant: (i) in cash or
its equivalent (e.g., by check); (ii) in Shares having a Fair Market Value equal
to the amount required to be paid, and satisfying such other requirements as may
be imposed by the Committee, provided that, to the extent necessary to avoid
adverse accounting treatment for the Company under generally accepted accounting
principles, such Shares have been held by the Participant for no less than six
months; (iii) partly in cash and partly in such Shares; (iv) by having the
Company withhold a number of Shares otherwise deliverable upon exercise of the
Option having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and any applicable withholding taxes; or (v) to the
extent permitted by the Committee, through the delivery of irrevocable
instructions to a broker to sell Shares obtained upon the exercise of an Option
and to deliver promptly to the Company an amount out of the proceeds of such
sale equal to the aggregate Option Price and applicable withholding taxes for
the Shares being purchased. The Participant shall not have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid the exercise price for such Shares and any applicable withholding taxes in
full and, if applicable, has satisfied any other conditions imposed by the
Committee pursuant to the Plan.
(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Options may not be exercised prior to the completion of any
registration or qualification of the Options or the Shares under applicable
state


3





--------------------------------------------------------------------------------




and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be necessary or advisable.
(iii) Upon the Company’s determination that an Option has been validly exercised
as to any of the Shares, the Company shall cause such Shares to be registered in
Participant’s name via a book-entry with the Company’s transfer agent. The
Company shall not be liable to the Participant for damages relating to any
delays in making an appropriate book entry, or any mistakes or errors in the
making of the book entry; provided that the Company shall correct any such
errors caused by it. The book entry representing the Shares purchased by
exercise of the Option, if applicable, shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may direct that an
appropriate notation on any such book entry be made to make appropriate
reference to such restrictions.
(iv) In the event of the Participant’s death, the vested portion of the Options
shall remain exercisable by the Participant’s executor or administrator, or the
Person or Persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 3(a). Any heir or legatee of the Participant
shall take rights herein granted subject to the terms and conditions hereof.


4.
No Right to Continued Employment or Future Awards. The granting of the Options
shall impose no obligation on the Company or any of its Affiliates to continue
the Employment of the Participant and shall not lessen or affect the Company’s
or its Affiliate’s right to terminate the Employment of the Participant. In
addition, the granting of the Options shall impose no obligation on the Company
or any of its Affiliates to make awards under the Plan to the Participant in the
future.



5.
Transferability. In accordance with the Plan, the Participant shall have the
right to designate a beneficiary who will be entitled to exercise the Options,
to the extent vested, following the Participant's death, all in the manner and
to the extent set forth in this Agreement. The Participant may designate a
beneficiary pursuant to procedures established by the Company (or the Plan’s
administrative service provider).  The Participant may change the beneficiary
designation at any time.  The last designation on file with the Plan’s
administrative service provider as of the date of the Participant’s death shall
be effective. If no designation of beneficiary is made, then any vested Options
shall be exercisable following the Participant’s death by the Participant’s
legal representative pursuant to his or her will or the laws of descent and
distribution, all in the manner and to the extent set forth in this Agreement.
The Participant cannot otherwise sell, transfer, or dispose of or pledge or
hypothecate or assign the unvested Options.





4





--------------------------------------------------------------------------------




6.
Taxes. The Company and its Affiliates shall have the right and are hereby
authorized to withhold, any applicable withholding taxes in respect of the
Options, their exercise or any payment or transfer under or with respect to the
Options and to take such other action as may be necessary to satisfy all
obligations for the payment of such withholding taxes, including by deducting
cash (or requiring an Affiliate to deduct cash) from any payments of any kind
otherwise due to the Participant, or, withholding Shares otherwise deliverable
hereunder to satisfy such tax obligations.

 
7.
Securities Laws. Upon the acquisition of any Shares pursuant to the exercise of
the Options, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.



8.
Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may designate in writing to the other. Any such notice shall be
deemed effective upon receipt by the addressee.



9.
Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF LAWS.



10.
Options Subject to Plan. By entering into this Agreement, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan.
The Options are subject to the Plan. The terms and provisions of the Plan as
they may be amended from time to time are incorporated herein by reference. In
the event of a conflict between any term or provision in this Agreement and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern.



11.
Recoupment. This Award, and any Shares issued or other compensation received by
the Participant under this Award, shall be subject to the provisions of any
recoupment or clawback policy that may be adopted by the Company from time to
time and to any requirement of applicable law, regulation or listing standard
that requires the Company to recoup or clawback compensation paid under this
Award.



12.
Amendments. The Company may amend this Award at any time, provided that the
Participant’s consent to any amendment is required to the extent the amendment
materially diminishes the rights of the Participant or cancels the Award.
Notwithstanding the foregoing, the Company need not obtain Participant (or other
interested party) consent for: (a) the adjustment or cancellation of an Award
pursuant to the adjustment provisions of the Plan; (b) the modification of the
Award to the extent deemed necessary to comply with any applicable law, the
listing requirements of any principal securities exchange or market on which the
Shares are then traded; (c) the modification of the Award to preserve favorable
accounting or tax treatment of the Award for the Company; or (d) the
modification of the Award to the



5





--------------------------------------------------------------------------------




extent the Committee determines that such action does not materially and
adversely affect the value of an Award or that such action is in the best
interest of the affected Participant or any other person(s) as may then have an
interest in the Award.


13.
Committee Interpretation. As a condition to the grant of this Award, the
Participant agrees (with such agreement being binding upon the Participant’s
legal representatives, guardians, legatees or beneficiaries) that this Agreement
will be interpreted by the Committee and that any interpretation by the
Committee of the terms of this Agreement or the Plan, and any determination made
by the Committee under this Agreement or the Plan, will be final, binding and
conclusive.



14.
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures were upon
the same instrument.  

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
    
 
 
COOPER-STANDARD HOLDINGS INC.
 
 
By:
____________________________________
   
Larry E. Ott
Senior Vice President and
Chief Human Resources Officer



                        
 
Agreed and acknowledged as of the date first above written:
 
 
Participant: Participant Name







6



